Citation Nr: 1646877	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability of the right foot and toes.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The December 2010 rating decision denied entitlement to service connection for a disability of the right foot and toes.  A notice of disagreement was received in September 2011, a statement of the case was issued in August 2012, and a substantive appeal was received in October 2012.

By way of an October 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a Board hearing at the RO. However, he later withdrew the request in December 2015.  See 38 C.F.R. § 20.704(e) (2015).

In March 2016, the Board remanded this case for additional development, and the case has been returned for further appellate review.  At that time, the Board also remanded the issue of entitlement to service connection for bilateral hearing loss.

In a July 2016 rating decision, the Veteran was granted entitlement to service connection for bilateral hearing loss and was assigned a 10 percent rating, effective May 20, 2010.  This action is considered a full grant of the benefits sought in connection with the claim of entitlement to service connection for bilateral hearing loss, and this issue is no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed entitlement to service connection for a disability of the right foot and toes.  He essentially contends that this disability originated during his military service.  In his September 2011 notice of disagreement, the Veteran reported that his condition started in basic training when he was having trouble with his boot size.  He reported that he "went to the dispensary several times at which time they treated it and sent me back to training.  For this reason I believe my foot trouble started at that time."  

The Veteran underwent a VA examination in December 2010.  Based on interview, physical examination, and diagnostic testing of the Veteran, the examiner diagnosed developmental right foot hallux valgus and hammertoes deformity.  She opined that these disabilities were less likely than not caused by or related to military service.  In her rationale, the examiner noted that the Veteran reported no injury, trauma, or known frost injury occurring while in military service.  She also noted that the Veteran reported that, other than common blisters from boots, the Veteran has never had foot complaints or medical attention to his feet while in service.  

In March 2016, the Board remanded this claim for a new etiology opinion because (1) the December 2010 VA examiner did not have access to the Veteran's claims folder, and (2) the examiner had relied on an inaccurate factual premise.  Specifically, with respect to the second reason for remand, the December 2010 VA examiner's opinion was based, in part, on the rationale that the Veteran did not receive foot treatment while in service.  The Board notes, however, the Veteran's subsequent reports of having received foot care while in basic training contradict that assumption.

Based on review of the claims file, the physician who authored the May 2016 VA report opined that the Veteran's right foot and toe disabilities were less likely than not incurred in or caused by the claimed in-surgery injury, event, or illness.  He provided three bases for his opinion.  First, he noted that the May 1955 separation examination report was silent for information about a foot condition.  Second, he noted that the Veteran's private doctor has documented treating the Veteran for Porokeratoma (which he noted were calluses) on the right foot, and that these callus appear to have resolved since there is no further treatment documented.  Third, the December 2010 VA examination report diagnosed hallux valgus and hammertoes based on physical and radiological findings, and no other diagnosis was documented or noted.  He noted, overall, that there is no objective evidence that the Veteran's hallux valgus and/or hammertoes had their onset during or are otherwise related to service.  

The Board notes that the May 2016 VA opinion did not discuss the Veteran's lay reports of having sought treatment for foot trouble during basic training.  Nor did it address the Veteran's concerns regarding boot size and foot disability.  Therefore, it is necessary to remand this claim for a new VA examination and etiology opinion that takes into consideration the Veteran's lay contentions.

In addition, the Board notes that the only right foot and/or toe disabilities that have been diagnosed in the course of this appeal are hallux valgus and hammertoes, both of which have been described as "developmental."  Service connection is not warranted for congenital or developmental defects.  38 C.F.R. § 3.303(c).  However, service connection may be warranted if there is pathology superimposed onto those defects due to disease or injury in service.  VAOPGCPREC 82-90 (July 18, 1990).

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that the former is "more or less stationary in nature," while the latter is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2. 

The Board notes that the Veteran's hallux valgus and hammertoes would be considered to be congenital  defects rather than diseases.  On remand, the Veteran must undergo VA examination to determine (1) whether the Veteran's hallux valgus and hammertoes are, in fact, congenital or developmental defects, (2) whether the Veteran has any current foot disabilities other than hallux valgus and hammertoes, and (3) whether any pathology has been superimposed onto the hallux valgus and/or hammertoes.

Furthermore, the Board notes that the author of the May 2016 opinion was given the (potentially mistaken) impression that the Veteran's calluses had resolved in 2010, as there was no treatment beyond 2010.  The Board observes , however, that the reason these records (from Dr. Scott E. Rickoff) end in 2010 is because that is the year that VA obtained these records, and there have been no subsequent attempts to obtain more recent treatment records.  There is no indication that the Veteran has stopped foot treatment or that any foot disability has resolved.  On remand, the Veteran should be requested to identify any treatment he receives for his right foot and toes, and VA and should take appropriate measures to obtain these records.  In particular, an authorization to obtain any records from Dr. Rickoff dated in June 2010 and later should be requested from the Veteran.

The Board has further concerns regarding the record as it currently stands that must be addressed on remand.  First, the Board notes that the record is quite sparse with respect information on the Veteran's pertinent history.  On remand, the Veteran should be contacted and should be requested to provide as many details as he can concerning the onset and manifestation of his right foot/toe symptomatology and any treatment he has received for these symptoms.  

Furthermore, as noted in the March 2016 remand, the Veteran's service treatment records (other than his May 1955 separation examination report) are unavailable through no fault of the Veteran's own.  When service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit evidence from "alternative sources" in place of his missing service treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

VA Adjudication Procedure Manual, M21-1, Part III, Subpart iii, Chapter 2, Section E, Topic 2, Block B, outlines the procedures that are to be followed in obtaining service treatment records from "alternative sources."  Examples of such alternative evidence include the VA military files; statements from service medical personnel; "buddy" certificates or affidavits; state or local accident and police reports; employment physical examination reports; medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation; letters written during service; photographs taken during service; pharmacy prescription records; and/or insurance examination reports.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iii, Chapter 2, Section E, Topic 2, Block b.  On remand, the Veteran should be notified that he may submit such evidence.

Taken together, the above deficiencies result in a sparse record, which frustrates appellate review of this case.  On remand, the above development measures must be taken to ensure the record is as complete as possible for proper adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send the Veteran a corrective VCAA notice letter notifying him that he can submit evidence from alternative sources in place of his missing service treatment records.  This letter should advise him that such alternative evidence includes VA military files; statements from service medical personnel; buddy certificates or affidavits; state or local accident and police reports; employment physical examination reports; medical evidence from civilian/private hospitals, clinics, and physicians where or by whom he was treated, either during service or shortly after separation; letters written during service; photographs taken during service; pharmacy prescription records; and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iii, Chapter 2, Section E, Topic 2, Block b.

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain any outstanding private medical records that pertain to treatment he has received for his right foot and toes, to include any records from Dr. Scott E. Rickoff dated in and after June 2010.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  The AOJ should send the Veteran a letter requesting that he provide VA with a detailed statement describing his pertinent history.  This statement should include the following, if applicable:

In-Service:

(a) Please describe as specifically as possible the circumstances surrounding when you first noticed the right foot/toe pain:

What specific actions were you performing when the foot started to hurt?  

(b) Please describe any treatment you received for your right foot/toe during service:  

Approximately how many times did you seek medical care?  

What treatment was provided?  

Did this treatment involve changing the type of boots you were allowed to wear?  

How effective was this treatment?

Do you recall whether any of the medical personnel who treated you during service attributed your right foot/toe symptoms to any particular cause?  

Do you recall whether you were given a specific diagnosis during service?

(c) Please describe the frequency and severity of any right foot/toe symptoms that you experienced in service:  

Did you experience such symptoms continuously since their original onset, or did they disappear at times?  

Did the symptoms increase or decrease in severity during service, or did they stay at relatively the same intensity?

(d) Please describe the condition of your right foot/toes at the time of your May 1955 separation examination:  

Were you experiencing any right foot/toe symptoms at that time? 

How did these symptoms compare to symptoms you had experienced prior to the time of the separation examination?
 
Post-Service:

(a) Do you have the records from any post-service VA or private medical treatment, or are you able to obtain these records or authorize VA to obtain them on your behalf?

(b) Please describe any medical treatment you received for your right foot/toes following your separation from service: 

Approximately when did you receive this treatment?  

Do you remember who your treatment providers were?  

Do you remember any diagnoses they may have provided or any treatment they may have prescribed?  

Do you remember how effective any recommended treatment was?  

(c) Please describe any right foot/toe symptomatology you experienced after service:  

Have you had right foot/toe symptoms since your May 1955 separation from service, or have there been periods where you did not experience any symptoms?  

Did your symptoms become more or less severe at times following service, or did the severity stay relatively constant?  

Did the severity of your right foot/toe disability increase or decrease with any particular activities, treatments, or other factors?  If so, what were these factors?

Please provide any additional information that you think is helpful or useful to deciding your claim.

4.  Following completion of the above, please schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any current disability of the right foot/toes.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should diagnose all current right foot/toe disabilities.  The examiner should also diagnose any congenital defects.   In particular, the examiner is asked the likelihood of whether the Veteran's hallux valgus and hammertoes are congenital defects, as was opined by the author of the December 2010 VA examination report, or whether they are disabilities.

(The term "defect" is broadly defined as a structural or inherent abnormality or condition that is more or less stationary in nature.)
  

With respect to any current right foot or toe disability: 

Please opine as to whether it is at least as likely as not (50 percent probability or greater) that any current right foot or toe disability arose during service or is otherwise related to any incident of service.  

With respect to any current right foot or toe congenital defect:  

Please opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect.

With respect to the Veteran's contentions of in-service boot wear being responsible for symptoms of right foot/toe disability: 

Please discuss the Veteran's contention that there is an etiological relationship between his in-service boot wear and the development or aggravation of symptoms of foot disability.

A complete rationale is required as to all opinions offered.  Such rationale should take into consideration the medical evidence of record as well as the Veteran's lay statements.

5.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




